Citation Nr: 1717931	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  09-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease left knee, status post arthroscopy and chondroplasty prior to September 27, 2016, and in excess of 20 percent on and after September 27, 2016. 

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella with degenerative changes, right knee.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1983 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2014, the Veteran testified regarding his knees at a hearing before a Veterans Law Judge who is no longer employed at the Board.  In February 2017, the Veteran was informed of this fact and of his right to request a hearing to be conducted by a Veterans Law Judge who will decide his case.  The Veteran did not respond with a request for a further hearing.

In December 2014, the Board remanded the issue of entitlement to an increased evaluation for the Veteran's service-connected left shoulder disability and denied entitlement to evaluations in excess of 10 percent for the Veteran's service-connected right and left knee disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties to vacate and remand the December 2014 Board decision. 

Subsequently, the Board remanded the case for further development in March 2016.  Following the Board's March 2016 remand, the RO increased the disability rating for the Veteran's left knee disability from 10 to 20 percent, effective from September 27, 2016, in an October 2016 rating decision.  Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39   (1993).

The Board notes that the March 2016 remand instructed the RO to schedule the Veteran for a Board videoconference hearing for the issue of entitlement to an increased rating for his service-connected left shoulder disability.  In May 2016, the Veteran was sent a letter notifying him that he was on a list to appear at a hearing before the Board via videoconference.  It appears that the RO has noted that the left shoulder issue is pending a Board hearing and is thus not ripe for appellate review.  See November 2016 Certification of Appeal.  As such, the Board will not address the issue at this juncture. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2016 Board remand, the Veteran was afforded a VA knee examination in September 2016.  However, the examination report does not contain all of the findings needed to properly evaluate the disabilities.  In particular, the VA examiner did not assess the Veteran's functional loss due to pain following repetitive use over time or during a flare-up.  Instead, she stated that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over a period of time and during a flare-up.  She also indicated that she was unable to state whether pain, weakness, fatigability, or incoordination significantly limits the Veteran's functional ability with repeated use over a period time or during a flare-up without resort to mere speculation.  The Board notes that the examiner did not explain why she could not provide a statement regarding the foregoing without resort to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 393-94  (2010) (an inconclusive medical opinion-one that finds it would be speculative to opine as to the etiology-is nevertheless adequate if the examiner provides a rationale for his determination that an opinion cannot be rendered without resorting to speculation); see also Monzingo v. Shinseki, 26 Vet.App. 97, 105  (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  Furthermore, the Board specified that the examiner must provide an explanation as to why any requested opinion could not be rendered without resort to speculation. 

Additionally, the Court has held that the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 2016 WL 3591858 , No. 13-3238, (Vet. App. July 5, 2016).  

In light of the foregoing, the Board finds that a remand is necessary to obtain a fully adequate VA medical examination and medical opinion that complies with the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); Stegall v. West, 11 Vet. App. 268, 271  (1998).

Finally, the Board notes that in the December 2015 JMR, the parties agreed that entitlement to an extraschedular rating should be considered based on the collective impact of the Veteran's service-connected disabilities pursuant to Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral knee disabilities.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee degenerative joint disease, status post arthroscopy and chondroplasty and right knee chondromalacia patella with degenerative changes.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should provide the range of motion in degrees for the Veteran's right and left knees and the opposing undamaged joint if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]"  38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.   The AOJ should then readjudicate the claims on appeal, to include consideration of  an extraschedular evaluation under 38 C.F.R. § 3.321 (b), based on the collective impact of the Veteran's service-connected disabilities on his disability picture.

4.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




